On Motion for Rehearing
We overrule the appellant’s motion for rehearing. As to his contention that the finding of unavoidable accident was against the great weight of the evidence, we add these comments: The definition of unavoidable accident given in the court’s charge was: “an event not proximately caused by the negligence of any party to this suit.” (emphasis added) The record does not show that any objection was made to this definition or to the submission of the issue. Unavoidable accident should be defined as an event not proximately caused by the negligence of any party to it. Dallas Railway & Terminal Co. v. Bailey, supra. Under the definition given in our case the jury was entitled to consider in connection with the unavoidable accident issue evidence that the collision was proximately caused by the negligence of the unnamed driver who, according to Mrs. Lewis, suddenly appeared and passed her, travelling very fast.
Since we cannot say she failed to keep a proper lookout, we conclude that she should not be required to have anticipated that a car would suddenly appear and begin to pass her, so close to her that she had to immediately cut back to her right and apply her brakes.
The defendant pleaded sudden emergency and sole proximate cause, and the evidence just noticed raises such issues, but under the definition given in our case it also raises the issue of unavoidable accident and is sufficient to support a finding that the accident was unavoidable.